El Juez Asociado Sr. Figueras,
emitió la siguiente opinión del Tribunal.
*404En 17 de Junio del corriente año Eduardo Otero, vecino de la Ciudad de Mayagüez, compareció ante el Juez de Paz de dicha ciudad y formuló denuncia jurada contra Anicacio Merle, por atropellos á Petrona Molinare. En 7 del pasado mes de Setiembre se celebró el juicio ante la Corte de Dis-trito de Mayagüez, la que, con vista del resultado de las pruebas practicadas y de los informes de las partes, declaró convicto al acusado y le condenó al pago de sesenta dollars de multa y las costas procesales, debiendo, en caso de insol-vencia, sufrir dia de reclusión en la cárcel del distrito por cada dollar de multa que dejare de satisfacer.
De esta sentencia el acusado apeló para ante este Tribunal; no hay pliego de excepciones en las transcripciones de los autos remitidos por el Secretario de la Corte inferior, ni aparece de las mismas que el Tribunal haya cometido error alguno al dictar su fallo. La vista ante este • Tribunal tuvo lugar en 26 del corriente, sin asistencia de la representación del apelante, que tampoco ha expresado por escrito los funda-mentos de la apelación que interpusiera. Por estas conside-raciones el Juez que suscribe opina que la sentencia dictada por la Corte de Distrito de Mayagüez, es justa y procedente, y que, por lo tanto, debe confirmarse, con costas.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, MacLeary y Wolf.